Citation Nr: 1123530	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  11-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent recurrent dislocation of the left shoulder, status post surgery and repair for dislocation prior to September 27, 2007 and as of December 1, 2007.

2.  Entitlement to an extension of a temporary total rating of 100 percent based on convalescence from left shoulder surgery, pursuant to the provisions of 38
C.F.R. § 4.30.
  

REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A January 2008 rating decision granted a temporary total rating of 100 percent based on convalescence from left shoulder surgery, pursuant to the provisions of 38 C.F.R. § 4.30, effective from September 27, 2007 to December 1, 2007, when the Veteran's left shoulder disability would return to a 20 percent disability rating.  

In a February 2008 rating decision, the RO continued a 20 percent disability rating for the Veteran's service-connected recurrent dislocation of the left shoulder, status post surgery and repair for dislocation.  The RO again continued this disability rating in a May 2008 rating decision.  

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing); the transcript of this hearing has been associated with the record.

The Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  At his August 2010 DRO hearing, the Veteran was asked whether he was claiming a TDIU rating, and responded that he was not.  See DRO Hearing Transcript, August 24, 2010, Page 7.  As such, the Board will not consider a claim for entitlement to a TDIU rating at this time.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).

The Board notes that the Veteran, in his March 2008 notice of disagreement, noted that he was still under doctor's care following his left shoulder surgery, and that his VA doctors had authorized ongoing treatment on a fee basis through a private physician.  The Veteran included the referral from his VA physician for this treatment.  However, the records reflecting the treatment rendered by the private physician are not part of the claims file.  In addition, it appears from the evidence of record that the Veteran has been receiving ongoing treatment for his service-connected left shoulder disability.  On remand, these treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his left shoulder disability.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the RO should attempt to obtain the private treatment records referred to in the January 23, 2008 memo authorizing fee-based treatment for the Veteran's service-connected left shoulder.  If records are unavailable, please have the provider so indicate.

2.  After completion of the above, the AOJ should readjudicate the appellant's claims for an increased rating and for an extension of his temporary total rating.  If any determination remains unfavorable to the appellant, he and his attorney should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


